DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 line 2 before “black powder”, “a” appears missing.   Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  claim 9 line 2 before “black powder”, “a” appears missing.     Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 1 and 9 respectively first recite a “black powder”, then respectively recite “calcined black powder”, it is unclear for one of ordinary skill in the art what is the exact relationship between claimed “black powder” and the claimed “calcined black powder”.  Furthermore, one of ordinary skill in the art is uncertain the metes and bounds of  “calcined black powder”  because “calcined” can be any calcining treatment under any temperature or any process comprising any calcining steps to any black powder comprising magnetite and hematite, one of ordinary skill in the art is also uncertain whether such “calcined” will lead to any structural changes to the black powder comprising magnetite and  hematite, such as magnetite and hematite will get reduced  or modified.   Therefore, one or ordinary skill in the art cannot ascertain the metes and bounds of such limitation, thus it renders claims indefiniteness. In summary, such limitations render claim 1 and 9 indefiniteness.  All claim 1’s and claim 9’s depending claims are rejected for similar reasons.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of co-pending Application No. 17/140236 in view of Kale (US20130129610). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘236 discloses a same or substantially the same reforming hydrocarbon using a treated black powder catalyst as that of instantly claimed, except the reforming comprising oxygen and CO2. But such limitations are taught by Kale.  Specifically, Kale teaches a reforming process of converting methane with oxygen, steam and carbon dioxide into syngas being autothermal ([0027], [0028], [0058], [0072], [0073], example 6).   It would have been obvious for one of ordinary skill in the art to adopt such oxygen, steam and CO2 contained reforming as shown by Kale to modify the methane reforming process of co-pending application ‘236 because by doing so can producing syngas without external heating as suggested by Kale ([0058]).  Furthermore, combining known oxygen, steam and carbon dioxide for converting methane to syngas would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of co-pending Application No. 17/140245 (reference application) in view of Kale (US20130129610).  Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending application ‘245 discloses a same or substantially the same reforming hydrocarbon with carbon dioxide using a treated black powder catalyst as that of instantly claimed, except the reforming comprising oxygen. But such limitations are taught by Kale.  Specifically, Kale teaches using oxygen in a process of converting methane and carbon dioxide into syngas being autothermal ([0027], [0028], [0058], [0072], [0073], example 6).   It would have been obvious for one of ordinary skill in the art to adopt such oxygen contained reforming as shown by Kale to modify the methane reforming process of co-pending application ‘245 because by doing so can producing syngas without external heating as suggested by Kale ([0058]).  Furthermore, combining known oxygen and carbon dioxide for converting methane to syngas would have reasonable expectation of success for one of ordinary skill in the art (see MPEP 2143 KSR). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments filed on 09/29/2022 have been fully considered but are moot in view of current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732